UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX annual report of proxy voting record of registered management investment company Investment Company Act file number: 811- 08673 Dreyfus Investment Portfolios (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: July 1, 2014-June 30, 2015 Item 1. Proxy Voting Record Dreyfus Investment Portfolios DIP Core Value Portfolio AETNA INC. Ticker: AET Security ID: 00817Y108 Meeting Date: MAY 15, 2015 Meeting Type: Annual Record Date: MAR 13, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Fernando Aguirre For For Management 1b Elect Director Mark T. Bertolini For For Management 1c Elect Director Frank M. Clark For For Management 1d Elect Director Betsy Z. Cohen For For Management 1e Elect Director Molly J. Coye For For Management 1f Elect Director Roger N. Farah For For Management 1g Elect Director Barbara Hackman Franklin For For Management 1h Elect Director Jeffrey E. Garten For For Management 1i Elect Director Ellen M. Hancock For For Management 1j Elect Director Richard J. Harrington For For Management 1k Elect Director Edward J. Ludwig For For Management 1l Elect Director Joseph P. Newhouse For For Management 1m Elect Director Olympia J. Snowe For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4A Amend Policy to Disclose Payments to Against Against Shareholder Tax-Exempt Organizations 4B Adopt Share Retention Policy For Against Against Shareholder Senior Executives AGILENT TECHNOLOGIES, INC. Ticker: A Security ID: 00846U101 Meeting Date: MAR 18, 2015 Meeting Type: Annual Record Date: JAN 20, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Herbold For For Management 1.2 Elect Director Koh Boon Hwee For For Management 1.3 Elect Director Michael R. McMullen For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Amend Executive Incentive Bonus Plan For For Management 4 Declassify the Board of Directors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AMERICAN INTERNATIONAL GROUP, INC. Ticker: AIG Security ID: 026874784 Meeting Date: MAY 13, 2015 Meeting Type: Annual Record Date: MAR
